Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00551-CV

                                 James Brent MANSFIELD,
                                         Appellant

                                              v.

                                 Stormie Rae MANSFIELD,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-17710
                       Honorable Stephani A. Walsh, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Stormie Rae Mansfield recover her costs of this appeal
from appellant James Brent Mansfield.

       SIGNED October 9, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice